Citation Nr: 1450532	
Decision Date: 11/14/14    Archive Date: 11/26/14

DOCKET NO.  12-02 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.

2.  Entitlement to service connection for vertigo.

3.  Entitlement to an initial compensable rating for a bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

U. Ifon, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1966 to August 1967.  He had over 1 year of "other service" that likely was as a member of the Reserve, but this needs to be clarified, as set out below.

This matter arises before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

In an April 2014 statement, the Veteran, through his representative, requested to continue his claim for a right shoulder disability without the benefit of a hearing.  Therefore, his hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2014).

The issue of entitlement to service connection for a right shoulder disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In an April 2014 statement, the Veteran, through his representative, withdrew his appeal on the issues of entitlement to service connection for vertigo and entitlement to a compensable rating for a bilateral hearing loss.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by the Veteran, as it relates to the issue of entitlement to service connection for vertigo, have been met.  38 C.F.R. § 20.204 (2014).

2.  The criteria for withdrawal of a substantive appeal by the Veteran, as it relates to the issue of entitlement to a compensable rating for a bilateral hearing loss, have been met.  38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  The withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In an April 2014 statement, the Veteran, through his representative, withdrew his appeal on the issues of entitlement to service connection for vertigo and entitlement to a compensable rating for a bilateral hearing loss.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as it pertains to the aforementioned issues and they are dismissed.


ORDER

The appeal is dismissed with respect to the issue of entitlement to service connection for vertigo.

The appeal is dismissed with respect to the issue of entitlement to a compensable rating for a bilateral hearing loss.



REMAND

The Board finds that additional evidentiary development is required before the remaining claim of entitlement to service connection for a right shoulder disability can be properly adjudicated.

It appears some of the Veteran's service records may be missing from the claims file.  His DD 214 shows he had 1 year and 8 months of "other service," however there are no documents from his prior period of service except for a June 1966 annual physical examination report, likely due to Reserve duty.  As such, a remand is warranted to attempt to obtain the Veteran's complete personnel records, to include any missing service treatment records.

In addition, an addendum clarification opinion is needed for the October 2010 VA examination report.  In the report, the examiner opined the Veteran's right shoulder disability existed before service and was not aggravated by service.  As part of his rationale, the examiner noted a diagnosis of arthritis in May 1967 and stated the symptoms that existed prior to service were of "such severity that any stress to the shoulder in the direction of dislocation and surgery would caused [sic] symptoms."  

Upon further review of the record, the Board notes, the diagnosis of arthritis was revised to conversion reaction.  See July 1967 Medical Board Report.  The Board also notes that service treatment records indicate that in December 1966, the Veteran complained of difficulty doing push-ups due to his right shoulder.  

Accordingly, clarification is need as to whether the Veteran's final diagnosis of conversion reaction would change the examiner's opinion.  Additional clarification is needed as to whether the Veteran experienced any "stress" in service that aggravated his right shoulder beyond the natural progression of the disability.

Inasmuch as the case is being remanded for additional adjudication, any relevant outstanding VA treatment records should be associated with the claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran to identify any pertinent private or VA treatment records that might be outstanding and associate them with the claims file.  Also request and obtain his complete personnel record, to include service treatment records prior to November 1966.  Follow proper notification procedures if the records are unobtainable.

2.  After the aforementioned development has been completed, refer the Veteran's claims file to the October 2010 VA examiner who conducted the VA examination or, if unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of the Veteran's right shoulder disability.  The examiner must review the Veteran's claims folder and Virtual VA file.  The examination report should indicate that these files were reviewed.

After reviewing the record again, the examiner is asked to:

(a)  Determine whether there is evidence that the right shoulder disorder clearly and unmistakably pre-existed service and was not aggravated beyond its natural progression by an in service event, injury or illness.  

(b)  Comment on the significance, if any, of the Veteran's in-service complaints of being unable to do push-ups.

(c)  Comment on whether the Veteran's revised diagnosis of conversion reaction at discharge would change the examiner's opinion.

A complete explanation should be provided for the opinion provided.  If a response cannot be entered without additional examination, such examination should be conducted.

If the examiner cannot respond without resorting to speculation, the examiner should explain why a response would be speculative.  

3.  Thereafter, adjudicate the issue on appeal.  If the benefit sought on appeal remains denied, provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time for response before returning the matter to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


